Citation Nr: 0124898	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), at which time the veteran's disability 
was characterized as traumatic arthritis, bilateral knees and 
assigned a 20 percent disability evaluation.  In a May 2001 
rating action, the veteran was granted a separate 10 percent 
evaluation for traumatic arthritis of each knee and a 
separate 10 percent rating for instability and functional 
loss of each knee.  This resulted in an increased combined 
disability evaluation from 20 percent to 40 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's traumatic arthritis of the right knee is 
manifested by complaints of pain, weakness, swelling, 
fatigability, and lack of endurance, and objective evidence 
of painful motion, weakness, range of motion from -8 degrees 
on extension to 108 degrees on flexion, and functional 
impairment due to pain.

3.  The veteran's right knee is manifested by no more than 
slight instability.

4.  The veteran's traumatic arthritis of the left knee is 
manifested by complaints of pain, weakness, swelling, 
fatigability, and lack of endurance, and objective evidence 
of painful motion, weakness, range of motion from -6 degrees 
on extension to 104 degrees on flexion, and functional 
impairment due to pain.

5.  The veteran's left knee is manifested by no more than 
slight instability.


CONCLUSIONS OF LAW

1.  The veteran's traumatic arthritis of the right knee is 
not more than 10 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2001).

2.  The veteran's instability of the right knee is not more 
than 10 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).

3.  The veteran's traumatic arthritis of the left knee is not 
more than 10 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

4.  The veteran's instability of the left knee is not more 
than 10 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.59, 4.71a, 
Diagnostic Code 5257 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in October 1998 the veteran reported that 
her knees bothered her since service and would swell.  On 
examination it was noted that "motion stopped when pain 
began", and that the veteran walked well without a limp, cane 
or appliance.  Range of motion of the right knee was from 0 
degrees on extension to 124 degrees on flexion.  Range of 
motion of the left knee was from 0 degrees on extension to 
110 degrees on flexion.  The diagnoses included degenerative 
joint disease of both knees with no loss of function due to 
pain.  It was noted that x-rays were positive for 
degenerative joint disease.

Treatment records from the Birmingham VA Medical Center 
(VAMC) showed that in November 1999 the veteran complained of 
bilateral knee pain with swelling intermittently for one to 
two years.  She reported an injury to the left knee in the 
past, but no surgery.  She reported increased pain and 
swelling with prolonged standing and when squatting and 
lifting.  Examination of the knee showed no effusion, no 
warmth, mild tenderness on flexion and extension, and no 
erythema.  The assessment was degenerative joint disease of 
both knees.  In January 2000 the veteran was seen for follow-
up for bilateral knee pain.  She reported that knee pain was 
worse when standing for long periods and with physical 
activity, and that there was associated swelling.  
Examination of the knees showed no erythema, warmth, edema, 
or fluid.  There was crepitus upon passive movement of the 
left knee, and full range of motion in both knees.  In 
February 2000 the veteran reported worsening knee pain.  
Examination showed no erythema, swelling, or warmth.  There 
was mild tenderness with flexion and extension, and full 
range of motion.  In April 2000 it was noted that the veteran 
had tenderness over the medial and lateral collateral 
ligaments, evidence of chondromalacia, and no effusion.  In 
June 2000 the veteran was issued two medium hinged knee 
braces.  

On VA examination in December 2000 the veteran complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability, giving away, locking, fatigability, and lack of 
endurance in the knees.  She reported taking 800 mg of 
Motrin, three times a day.  She also reported having periods 
of flare-ups with overactivity and cold weather.  She was 
issued braces for her knees, but reported they did not help 
so she did not wear them.  It was noted that "motion stops 
when pain began", and that there was objective evidence of 
painful motion.  There was no edema or effusion, but there 
was instability and weakness.  There was no tenderness, 
redness, or heat and no abnormal movement.  There was 
guarding of movement, and the veteran had a very clumsy gait, 
but used no cane or appliance.  Range of motion of the right 
knee was from -8 degrees on extension to 108 degrees on 
flexion.  Range of motion of the left knee was from -6 
degrees on extension to 104 degrees on flexion.  It was noted 
that stability was good.  The diagnosis was degenerative 
joint disease of both knees with loss of function due to 
pain.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work. Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran's traumatic arthritis of the right knee and of 
the left knee are each currently assigned a 10 percent rating 
under Diagnostic Code 5010, which provides that traumatic 
arthritis is rated as for degenerative arthritis.  
Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's right knee instability and left knee 
instability are each currently assigned a 10 percent rating 
under Diagnostic Code 5257, which provides that knee 
impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The appropriate diagnostic codes for range of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides that a 10 percent rating is warranted when 
flexion of the leg is limited to 45 degrees.  A 20 percent 
rating is assigned when flexion of the leg is limited to 30 
degrees.  A 30 percent rating is assigned when flexion of the 
leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Pursuant to Diagnostic Code 5261, a 10 percent rating is 
assigned when extension of the leg is limited to 10 degrees.  
A 20 percent rating is warranted when extension is limited to 
15 degrees.  A 30 percent rating is warranted when extension 
is limited to 20 degrees.  A 40 percent rating is warranted 
when extension is limited to 30 degrees.  A 50 percent rating 
is warranted when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  

In an August 1998 opinion, the VA General Counsel concluded 
that for a knee disability rated under Diagnostic Code 5257, 
a separate rating for arthritis may, notwithstanding the July 
1997 opinion, also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  The Board notes that the veteran's service-
connected left knee disability has been assigned separate 
ratings, as contemplated by the aforementioned VA General 
Counsel opinions.  

Entitlement to increased ratings for traumatic arthritis 
of the right knee and of the left knee

As noted above, arthritis is rated essentially based on 
limitation of motion of the knees.  In that regard the Board 
notes that on VA examination in 1998, range of motion of the 
right knee was from 0 degrees on extension to 124 degrees on 
flexion.  Range of motion of the left knee was from 0 degrees 
on extension to 110 degrees on flexion.  Treatment records 
dated in January and February 2000 showed full range of 
motion in the knees.  On VA examination in 2000, range of 
motion of the right knee was from -8 degrees on extension to 
108 degrees on flexion, and for the left knee was from -6 
degrees on extension to 104 degrees on flexion.  The Board 
notes that the objective findings regarding range of motion 
of the knees do not meet the criteria for a 10 percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261.  
Thus, it appears that the 10 percent rating has been assigned 
based on findings contemplated by DeLuca, and 38 C.F.R. 
§§ 4.40, 4.45, including objective evidence of painful 
motion, weakness, loss of function due to pain, as well as 
the veteran's complaints of pain, weakness, stiffness, 
swelling, heat and redness, fatigability, lack of endurance 
in the knees, and flare-ups with overactivity and cold 
weather.  

An increased rating of 20 percent may be assigned when 
flexion of the knee is limited to 30 degrees, or when 
extension of the knee is limited to 15 degrees, which has not 
been shown by the objective evidence of record, nor has there 
been comparable functional impairment shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  Thus, a 20 percent 
rating for either traumatic arthritis of the right knee or 
traumatic arthritis of the left knee is not warranted.

Entitlement to increased ratings for instability 
of the right knee and of the left knee

With regard to the veteran's instability of the right and 
left knees, the Board notes that an increased, 20 percent, 
rating may be assigned if moderate recurrent subluxation or 
instability is shown.  On VA examination in 1998 no 
complaints or findings of knee instability were noted.  VA 
treatment records showed that in June 2000 the veteran was 
issued two medium hinged knee braces.  On VA examination in 
2000 the veteran complained of instability, giving away, and 
locking in the knees.  She reported that she was issued 
braces for her knees, but claimed they did not help so she 
did not wear them.  It was noted that there was no edema or 
effusion, but there was instability.  There was guarding of 
movement, and the veteran had a very clumsy gait, but used no 
cane or appliance.  It was also noted that stability was 
good.  Thus, based on the objective evidence of record, the 
Board finds that the veteran's right and left knee are each 
manifested by no more than slight instability.  

The Board also notes that 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
have not been considered in conjunction with Diagnostic Code 
5257 because Diagnostic Code 5257 is not predicated on range 
of motion and pain is already encompassed within that 
diagnostic code.  Johnson v. Brown, 9 Vet. App. 7 (1998).  
Additionally, the Board notes that the veteran's pain and 
other functional impairment has already been considered in 
the ratings assigned for traumatic arthritis of the right and 
left knees.  A rating in excess of 10 percent for either 
right knee instability or left knee instability is therefore 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.





Applicability of the Veterans Claims Assistance Act of 2000

The statutes governing the adjudication of claims for VA 
benefits were amended in November 2000, and new regulations 
have been adopted to implement the new legislation.  The 
amended statutes and regulations direct that, upon receipt of 
a complete or substantially complete application, the VA 
shall notify the veteran of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); (enacted at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a)).  This change in 
the law and regulations is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103.  The 
veteran has been notified in the September 2000 rating 
decision, the December 2000 statement of the case, the May 
2001 rating decision, and the May 2001 supplemental statement 
of the case of what would be necessary, evidentiary wise, for 
the grant of an increased rating for either traumatic 
arthritis or instability.  The Board therefore concludes that 
the veteran has been adequately informed of the information 
and evidence needed to substantiate her claim.  VA has no 
outstanding duty to inform her that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103a.  In June 2000, the veteran reported receiving 
treatment from the Birmingham VAMC, and that some information 
was with a physical therapist at Birmingham VAMC.  The record 
reflects that the RO obtained this evidence and associated it 
with the claims folder.  The veteran has cited no other 
treatment sources.  Thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
named VA treatment records.  The record also reflects that 
the veteran underwent a VA examination to ascertain the 
current severity of her service-connected knee disabilities.  
The Board therefore finds that the RO provided the necessary 
assistance to the veteran in obtaining the evidence needed to 
substantiate her claim.  

In view of the foregoing, a remand to have the RO consider 
this claim in light of the changes brought about by the VCAA 
prior to the Board entering its decision would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for 
instability of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
instability of the left knee is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

